Title: To George Washington from Thomas Cogswell, 27 October 1783
From: Cogswell, Thomas
To: Washington, George


                        
                            Sir
                            Newburgh October 27th 1783
                        
                        In a few days I expect to retire to the State of Massachusetts for to enjoy a Domestic life.
                        I have always considered myself injured in point of Rank particular in the promotion of Captain Sherman from Connecticut in 1776 to the Rank of Majr in the Line of
                            Massts and  Regt that I belonged to and had Commanded him part of two Campaigns and the promotion
                            of Majr Hull from the State of Connecticut to the Rank of Lt Colo. in the Line of Masstt when in 1775 I was a Capt. and he
                            a Lieut.
                        as there has been much said on the Subject I shall only troble you with a Copy of a Letter of mine to Genll
                            Glover marked N. 1 and his Answer N. 2 to shew that my Retireing from the Line of the Army at the Close of the year 1780
                            was through Necessity and at my Request and a Copy of another paper N. 3 presented to me by Several Gentleman who knew my
                            Services and agreed in sentiment that I had been injured N. 4 will shew that I was Mustered and took Command as Lt
                            Colo.—Under these Circumstances I think myself justly entitled to the Rank and Commission of a Lt Colo. to bare Date
                            September 6th 1779 agreeable to the Vacancy I was So to Expect and appointed I by the Government of Massachusett — it is now in the power of Congress to  illegible the Commission and no injury to any one
                        (it will have a tendancy to illegible the  illegible & Request you to take it under your protection and adopt such mode to Compleat it agreeable to my wish as you shall think proper .
                        
                            I am sir with sentiments of Esteem and Regard your Hume Servt
                        Thos Cogswell
                            
                        
                            P.S. I marched at the head of one Hundred Volunteers on the 17th of Aprill
                                    1775
                                for Lexington have been in Service of the United States ever since.
                        
                    